Exhibit 32.1 SARBANES-OXLEY ACT SECTION CHIEF EXECUTIVE OFFICER In connection with this annual report on Form 10-K of Mission Community Bancorp (“the Company”) for the period ended December 31, 2010, I, James W. Lokey, Chief Executive Officer, hereby certify pursuant to 18 U.S.C. §1350, as adopted pursuant to § 906 of the Sarbanes-Oxley Act of 2002, that: 1.This Form 10-K for the period ended December 31, 2010 fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2.The information contained in this Form 10-K for the period ended December 31, 2010 fairly presents, in all material respects, the financial condition and results of operations of the Company. Date:March 31, 2011 By:/s/ James W. Lokey James W. Lokey Chief Executive Officer
